    Case: 1:20-cr-00080 Document #: 28 Filed: 12/07/20 Page 1 of 2 PageID #:119




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   Case No. 1:20-CR-00080
       v.
                                                   Honorable Gary S. Feinerman
 CARTER BRETT



                              JOINT STATUS REPORT

      On September 9, 2020, the Court directed the parties to confer and report on

two issues: (1) whether a sentencing hearing may now be scheduled in this matter;

and (2) whether the December 15, 2020, status hearing should be rescheduled. ECF

26. The United States and counsel for the defendant conferred and jointly report as

follows.

      First, in the view of the parties, it remains too soon to schedule the defendant’s

sentencing, due to the on-going nature of the government’s investigation, and the

need for the defendant’s on-going cooperation to be fully complete in order to be

properly evaluated prior to sentencing. Therefore, the parties request that the Court

continue to hold in abeyance the sentencing hearing and all sentencing-related

proceedings in this matter.

      Second, in light of the government’s on-going investigation, as well as the on-

going pandemic, the parties request that the Court reschedule the December 15,

2020, status hearing in this matter. The parties request that the Court (a) set this

matter for a status conference on March 15, 2021, at 10:15 a.m.; (b) waive the

                                          -1-
    Case: 1:20-cr-00080 Document #: 28 Filed: 12/07/20 Page 2 of 2 PageID #:120




defendant’s presence pursuant to Federal Rule of Criminal Procedure 43(b)(c); and

(c) conduct this hearing by videoconference or teleconference in order to protect the

health and safety of the defendant, defense counsel, prosecutors, court staff, and the

public by reducing the number of in-person hearings to the greatest extent possible.



                                               Respectfully submitted,



 /s/ Chester C. Choi                           /s/ Gregg L. Smith
 CHESTER C. CHOI                               GREGG L. SMITH
  chester.choi@usdoj.gov                        glslaw40@att.net
 JASON C. TURNER
  jason.turner@usdoj.gov                       205 West Randolph Street, Suite 610
 CARLA M. STERN                                Chicago, Illinois 60606
   carla.stern@usdoj.gov                       +1.312.629.1778
  Trial Attorneys                              Attorney for Defendant

 U.S. Department of Justice
 Antitrust Division
 209 South LaSalle Street, Suite 600
 Chicago, Illinois 60604
 +1.312.984.7200




                                         -2-
